UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF LOUISIANA

UNITED STATES OF AMERICA CR.NO. 19-140 MAG
ORDER
VERSUS xX Appointing Counsel
a Substituting Counsel For:
BYRON JAMAL WATSON

 

Ratifying Prior Service

Extending Appointment for Appeal

CHARGE: 18 USC 2113(a): BANK ROBBERY
_X_ FELONY MISDEMEANOR

X_ The defendant, having satisfied this Court that he/she: (1) is financially unable to employ counsel, and
—_ (2) does not wish to waive counsel, and because the interests of justice so require, the Federal Public
Defender named below is hereby appointed to represent this defendant in the above designated case until
relieved by order of the District Court:
CLAUDE KELLY, FEDERAL PUBLIC DEFENDER, HALE BOGGS FEDERAL BLDG.,
RM 318, 500 CAMP ST, NEW ORLEANS, LA 70130 PHONE: (504)589-7930

Federal Public Defender is appointed for the limited purpose of:

It appearing to the Court that although the defendant is financially unable to employ counsel, he/she is

totally indigent.
IT IS FURTHER ORDERED that the defendant pay to the Clerk, U. S. District Court for services of

 

counsel, the total amount of $ to be paid within 10 working days

or by .

IT IS FURTHER ORDERED that the defendant is to pay to the Clerk, U.S. District Court, for services
_ of counsel, $ per month. This amount is to be paid, beginning on ,20__,

until further orders of the Court.

Dated at New Orleans, Louisiana,on SEPTEMBER 30, 2019

Q

C A
UNITED STATES MACTSTENTE JUDGE

 

Copy to Financial Unit Clerk (Only if defendant is ordered to pay)
